Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 12,
2016.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00750-CV


 LEONOR CASTANEDA, JOSE SALVADOR HERRERA CASTANEDA,
 DAVID LEOBARDO HERRERA CASTANEDA, JASMIN GUADALUPE
    HERRERA CASTANEDA AND JESUS EMANUEL HERRERA
                 CASTANEDA, Appellants

                                         V.

                      EOG RESOURCES, INC., Appellee

                    On Appeal from the 334th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-52441D


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed August 6, 2015. On April 4, 2016,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Jamison, Donovan, and Brown.




                                        2